Citation Nr: 0907060	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-25 109	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.  The veteran died in late 2002.  The appellant 
is the Veteran's surviving spouse.

This matter was remanded by the Board of Veterans' Appeals 
(Board) in January 2008 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia for additional 
development.

In October 2007, the appellant appeared at a video conference 
hearing before the undersigned Veterans Law Judge and 
testified regarding her appeal; a transcript of the hearing 
is of record.

Although an October 2002 autopsy report was added to the 
claims files after the September 2008 Supplemental Statement 
of the Case without a waiver of RO review, a remand of this 
matter to the RO is not necessary because the evidence is 
cumulative of evidence on file prior to September 2008.  See 
38 C.F.R. § 20.1304 (2008).  


FINDINGS OF FACT

1. The Veteran did not serve Vietnam.

2. The Veteran's cause of death, pulmonary thrombo-embulus 
due to deep vein thrombosis; and chronic lymphocytic lymphoma 
as significant condition contributing to death but not 
resulting in the underlying cause of death, were not caused 
or aggravated by any incident of active military service, nor 
may they be presumed to have been so caused or aggravated.

3. At the time of his death, the Veteran was not in receipt 
of service connection for any disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death, nor 
may his death be presumed to have been related to service.  
38 U.S.C.A. §§ 1110, 1310, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the appellant a letter in December 
2002, prior to adjudication, which informed her of the 
requirements needed to establish entitlement to service 
connection for the cause of death.  A letter sent to the 
appellant in March 2008 provided additional information on 
the requirements needed to establish entitlement to service 
connection for the cause of death.

In accordance with the requirements of VCAA, the letters 
informed the appellant what evidence and information she was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must advise the appellant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, any deficiencies of such notification would not be 
prejudicial, as this case involves only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.

In addition, in the context of a claim for DIC benefits, as 
in the present case, appropriate notice from the RO to the 
appellant must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  VA has satisfied the notice requirements outlined in 
Hupp.

As is detailed below, the claim is denied on the fundamental 
basis that there is no evidence the Veteran served in Vietnam 
- a requisite for consideration of the presumptive provisions 
of law relating to service connection for herbicide-related 
disorders. Toward substantiation of the appellant's 
contention that the Veteran served in Vietnam, during the 
October 2007 videoconference hearing, the undersigned engaged 
the appellant in a colloquy as to whether there was any 
outstanding evidence not submitted by the appellant that 
would substantiate the claim. From the appellant's testimony 
and the record, there appears to be no further evidence. See 
Stuckey v. West, 13 Vet. App. 163 (1999); Constantino v. 
West, 12 Vet. App. 517 (1999) ((Relative to the regulatory 
duty of hearing officers under 38 C.F.R. § 3.103(c)(2), to 
suggest the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim.)).    

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  The appellant has been given ample opportunity to 
present evidence and argument in support of her claim, 
including at her personal hearing in October 2007.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  





The Merits of the Claim

The appellant seeks service connection for the cause of death 
of her husband, the Veteran in this matter. She contends that 
notwithstanding official military records indicate her 
husband served two years of military service as a cook, 
stationed in the continental United States, the Veteran had 
active "covert" service in Vietnam. From this premise, she 
argues that the Veteran was exposed to herbicides in Vietnam, 
and that she should be entitled to service connection for the 
cause of death of her husband, through the presumptive 
provisions of service connection for herbicidal related 
disorder.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  There is no credible evidence that 
the Veteran served in Vietnam, nor had any military duties 
(apart from military training at stateside postings) other 
than as a cook stationed at Seneca Army Depot in New York.

The Veteran died in October 2002 of a pulmonary thrombo-
embulus due to deep vein thrombosis; chronic lymphocytic 
lymphoma was listed as a significant condition contributing 
to death but not resulting in the underlying cause of death. 

At the time of his death, the Veteran was not service-
connected for any disabilities.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and must deny the appeal.

In order to establish service connection for the cause of 
death of the Veteran, the evidence must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered to have been due to a 
service- connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, a service-connected disability 
includes certain chronic diseases, such as lymphocytic 
lymphoma, which may be presumed to have been incurred in 
service if it became manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service 
occurrence or aggravation of a disease or injury leading to 
death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease 
and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) 
(Both discussing the factors of service connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  

Among the diseases deemed associated with herbicide exposure, 
under VA law are  non-Hodgkin's lymphoma and chronic 
lymphocytic lymphoma (leukemia). 38 U.S.C.A. § 1116, 38 
C.F.R. §§ 3.307(a)(6)(iii),  3.309(e) (2007).  

The above VA regulation means that if the Veteran served in 
Vietnam and is subsequently diagnosed with chronic 
lymphocytic lymphoma (leukemia), it is presumed to have been 
incurred as a result of service.

According to the Veteran's DD Form 214 discharge report, the 
Veteran was a cook at Seneca Army Depot in Romulus, New York; 
there is no notation of service in Vietnam.  In fact, there 
is no objective evidence of record that he served in Vietnam 
or visited Vietnam.  

The Veteran's official Enlisted Qualification Record (DA form 
20) indicates that he was inducted into the U.S. Army, as 
noted by the designation "AUS," indicating "Army of the 
United States." His record then indicates he underwent basic 
combat training in Fort Gordon, Georgia; attended advanced 
training to obtain the military occupational specialty of 
cook at Fort Polk, Louisiana, and was thereafter stationed at 
Seneca Army Depot in New York as a "cook's helper." While 
at Seneca Army Depot in August 1964, the Veteran is shown to 
have completed marksmanship qualification and was awarded the 
sharpshooter proficiency badge - the intermediate level of 
gunnery skill. The Veteran had no clearances; no specialized 
Southeast Asia training, nor any combat-related badges or 
awards. 

The Veteran signed the DA form 20 in authentication of the 
document on October 8, 1965, shortly before his discharge.

The Veteran's service medical treatment records are in accord 
with the finding that his service is as above, in Forts 
Gordon and Polk and Seneca Army Depot. They indicate that in 
July 1964, the Veteran received a small laceration on the 
large finger of the right hand "while working in the mess 
hall." (Italics added). When the Veteran completed a pre-
separation physical examination questionnaire in September 
1965, he indicated that his duty position was "cook." The 
examination was completed at Seneca Army Depot. 

Of record is the Veteran's original application for 
compensation received in May 1996. At that time, the Veteran 
reported his service was in accordance with official military 
records - that he served from November 1963 to November 1965 
At Seneca Army Depot in New York.  

According to a statement from the Veteran, which was added to 
the claims file in April 1998, he was sent to Vietnam in 
September 1964 to make a map of the Ho Chi Min Trail because 
he had a background in printing, photography, and drafting.  
He was told that there would be no written record of his 
covert service.  The Veteran said that he was assigned to 
participate in search and destroy missions and that he 
returned from Vietnam in November 1965.

In what apparently is a tape-recorded counseling session, the 
Veteran relates that he participated in "fragging" of a 
"lieutenant who was a mouthy guy" who was "always in 
trouble," and that he participated in other killings "in 
the bush," and "in the jungle" while in Vietnam, among 
other illicit killings.

According to a July 2000 statement from A.R.R., III, who was 
in the United States Air Force, he met the Veteran in DaNang, 
Vietnam in 1965.

None of the evidence proffered by the Veteran, or the 
appellant in the present case, calls into question any of the 
official personnel records obtained from U.S. Government 
records depositories in February 1997. Having been provided 
by an agency of the U.S. Government, the Board is assured of 
the authenticity of these original records.  In this regard, 
this finding is consistent with the well-recognized reliance 
placed by VA upon service department and NPRC determinations.  
See, e.g.,  Spencer v. West, 13 Vet. App. 376 (2000); 
Sarmiento v. Brown, 7 Vet. App. 80 (1994); Duro v. Derwinski, 
2 Vet. App. 530 (1992); 38 C.F.R. §§  3.203(a), (c) (1997).  

There is nothing in the Veteran's service personnel records 
to support the contention that he served in Vietnam. 
Specifically, the personnel records show he was a cook who 
spent his service in New York.  There is no record of any 
overseas service.  More importantly, there is no record of 
the extensive training that would be required of a "covert 
operator."  

Indeed, the contention that the U.S. military would have 
secretly selected an inductee, recently trained as a cook, 
for highly classified mapmaking and photographic intelligence 
services, followed by covert combat operations in a deep 
jungle environment is wholly incredible. The Department of 
Defense would have had ample and well-schooled individuals to 
perform these tasks in the combat theater of operations. The 
Veteran's account, as proffered by the appellant, is wholly 
untruthful.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); see 
Samuels v. West, 11 Vet. App. 433, 436 (1998) (Where the 
veteran sought service connection for post-traumatic stress 
disorder, based upon multiple stressors occurring during 
"combat" in Vietnam, and the record clearly showed he had 
never served in Vietnam, no presumption of credibility 
attached to his statements of his in-service claimed 
stressors); see also Godfrey v. Brown, 7 Vet. App. 398, 407 
(1995) (Where the report of the Social Security 
Administration [SSA] reflected that its findings were based 
on the veteran's disability encompassing "twenty-year history 
of back problems," as evidenced by "medical evidence" and the 
medical evidence as evidenced in the SSA file shows no such 
history, the SSA statement cannot be presumed to be credible 
when on its face it conflicts with the lack of substantiation 
for it in the very medical evidence on which it is expressly 
premised).

The assertion of such service flies in the face of standard 
military conventional procedures.  See generally, Jones v. 
West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992) (In the absence of clear evidence 
to the contrary, the law presumes the regularity of the 
government's administrative processes.)

The Veteran's statements about his covert operations in 
Vietnam and the lay statement from ARR that the Veteran was 
in Vietnam are insufficient to rebut the presumption of 
regularity that Army personnel kept accurate records of his 
true location while on active duty.

Because there is no objective evidence that the Veteran 
served at any time in Vietnam, application of the presumption 
under 38 U.S.C.A. § 1116(f) is not appropriate,

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving 
herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

The Veteran's service treatment records do not contain any 
complaints or findings indicative of pulmonary thrombo-
embulus, deep vein thrombosis, or lymphocytic lymphoma.  In 
fact, the initial postservice medical evidence of any of 
these disabilities was not until the 1990's, which is many 
years after service discharge.

A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim, which weighs against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Additionally, there is no competent medical evidence to 
support the contention that the disabilities that caused or 
contributed to the Veteran's death are due to Agent Orange 
exposure or any other event or incident of his military 
service.  As there is no nexus evidence in favor of the 
claim, service connection for the cause of the Veteran's 
death is not warranted.  

Apart from the lack of service that would warrant entitlement 
to presumptive service connection, and although the appellant 
has contended that the Veteran's death from pulmonary 
thrombo-embulus, deep vein thrombosis, and chronic 
lymphocytic lymphoma is related to service, where, as here, 
the determinative issue involves medical causation or medical 
diagnosis, competent medical evidence suggestive of such a 
linkage is required, and the appellant's medically untrained 
opinion is not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which the claim 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


